 Case 1:21-cv-00837-LPS Document 15 Filed 09/13/21 Page 1 of 3 PageID #: 288




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE


 DATACLOUD TECHNOLOGIES, LLC,                        CIVIL ACTION NO. 1:21-cv-00837-LPS
     Plaintiff,

 v.

 CHECK POINT SOFTWARE
 TECHNOLOGIES INC. and CHECK POINT
 SOFTWARE TECHNOLOGIES LTD.,
      Defendants.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff DATACLOUD TECHNOLOGIES, LLC (hereinafter, “DataCloud”) by and

through undersigned counsel, and pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), hereby voluntarily

dismisses all claims in its Complaint in this action WITH PREJUDICE. Neither Defendant has

filed an Answer or a motion for Summary Judgment in this matter.
 Case 1:21-cv-00837-LPS Document 15 Filed 09/13/21 Page 2 of 3 PageID #: 289




Dated: September 13, 2021       Respectfully submitted,

                                Stamoulis & Weinblatt, LLC

                                /s/ Stamatios Stamoulis
                                Stamatios Stamoulis (#4606)
                                Richard C. Weinblatt (#5080)
                                800 N. West Street Third Floor
                                Wilmington, Delaware 19801
                                Telephone: (302) 999-1540
                                Email: stamoulis@swdelaw.com
                                Email: weinblatt@swdelaw.com

                                James F. McDonough, III (Bar No. 117088, GA)*
                                Jonathan R. Miller (Bar No. 507179, GA)*
                                Travis E. Lynch (Bar No. 162373, GA)*
                                HENINGER GARRISON DAVIS, LLC
                                3621Vinings Slope, Suite 4320
                                Atlanta, Georgia 30339
                                Telephone: (404) 996-0869, -0863, -0867
                                Facsimile: (205) 547-5502, -5506, -5515
                                Email: jmcdonough@hgdlawfirm.com
                                Email: jmiller@hgdlawfirm.com
                                Email: tlynch@hgdlawfirm.com

                                Attorneys for Plaintiff DataCloud Technologies, LLC

*admitted pro hac vice




                                    Page |2
 Case 1:21-cv-00837-LPS Document 15 Filed 09/13/21 Page 3 of 3 PageID #: 290




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the above documents with the Clerk

of Court using CM/ECF which will send electronic notification of such filings to all registered

counsel.

Date: September 13, 2021                     /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis #4606




                                              Page |3
